Title: To Thomas Jefferson from Mary Walker Lewis, 23 January 1791
From: Lewis, Mary Walker
To: Jefferson, Thomas



January 23 1791

Permit me to congratulate you my Dr. Sir on Mrs. Randolphs safe delivery of a very fine Daughter and I with candor assure you she is uncommonly well with the sweet little Girl.—Mr. Randolph is not at home but every attention shall be payd to my Dr. friend Mrs. Randolph that is in my power and you will hear from us frequently.—I am with every Sentiment of Esteem and Affection your sincear Friend

M Lewis

